Citation Nr: 0005575	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  95-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) schedular 
rating for chronic tension type headaches.  

2.  Entitlement to an increased (compensable) schedular 
rating for a left breast fibroadenoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.  She filed claims in August 1994.  The Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for the disabilities at issue in January 1995 and 
assigned noncompensable ratings, effective from August 1994.  
The veteran duly appealed to the Board of Veterans' Appeals 
(the Board).


FINDINGS OF FACT

1.  The veteran's service-connected chronic tension type 
headaches are not prostrating in nature.

2.  The veteran's scar from left breast fibroadenoma removal 
is not poorly nourished, does not repeatedly ulcerate, is not 
tender and painful on objective demonstration, and does not 
limit the function of any part.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating for 
chronic tension type headaches have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1999).  

2.  The criteria for an increased schedular rating for a left 
breast fibroadenoma have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.116, Diagnostic Code 7628, 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first set forth 
law and regulations pertinent to increased rating claims in 
general.  Thereafter, it will set forth the factual 
background for the headaches claim, provide additional 
pertinent laws and regulations, and then analyze the claim.  
The same format will then be used for the left breast 
fibroadenoma claim.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).  

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board finds initially that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Once a claim has been found to be well grounded,, VA has a 
statutory duty to assist the veteran with the development of 
evidence to support the claim. 38 U.S.C.A. § 5107(a).  In 
this case, the Board is satisfied that all relevant facts 
have been properly developed.  There is no indication that 
there exists additional records which would aid in its 
decision.  The Board concludes that the record is complete 
and there is no further duty to assist the veteran in 
developing his claim under 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to an increased (compensable) schedular 
rating for chronic tension type headaches.  

Factual background

A VA examination was conducted in September 1994.  At the 
time, the veteran reported that she had experienced 
occasional occipital headaches without aura or premonitory 
symptomatology and without any residual effects since 1990.  
The headaches could occur at any time of the day, often 
appeared to be related to work and exercise, and did not 
appear to affect her vision or gait or to have any other 
neurologic sequelae.  She stated that a variety of 
medicational interventions had failed to relieve the 
headaches, and that their etiology was unknown.  

Clinically, the veteran's vital signs were normal, as were 
the head and eyes.  There was no scalp tenderness and the 
temporal arterial pulses were intact, as were the cranial 
nerves.  The neck was supple.  Deep tendon reflexes were 
symmetrical throughout.  Normal motor strength was present.  
Babinski's and Romberg's signs were absent.  Cerebellar and 
extrapyramidal examinations were normal .  There were no 
tremors, and pupillary and extraocular muscle movements were 
normal.  The conclusion was that the veteran had chronic 
recurrent cephalgia of unknown etiology.  The veteran was 
referred for a VA neurology examination.

On VA neurology examination in October 1994, the veteran 
reported having headaches weekly since service in 1991, when 
she was strapped into a chair, thrown into water, swallowed a 
large quantity of water, and experienced a "head rush".  
She described the headaches as generalized, pounding, and 
usually lasting several hours.  The veteran stated that she 
was not working, and that the headaches sometimes forced her 
to cancel appointments or errands and to sit in a dark quiet 
room for relief.  

Clinically, she was awake, alert, and in no distress.  Her 
neck was supple and there was no scalp tenderness or temple 
artery tenderness.  Fundoscopic examination was normal.  
Findings similar to those on VA examination in September 1994 
were reported.  No abnormalities were identified.  The 
impression was probable tension type headaches.  An MRI and 
an EEG were ordered.

A VA MRI of the brain in October 1994 was normal, as was a VA 
EEG which was also conducted in October 1994.

A VA fee-basis neurology examination was conducted in 
September 1998.  At the time of the evaluation, the veteran 
reported that her headaches had progressed in frequency and 
severity since 1994.  The pain engulfed the whole head, and 
the headaches were debilitating and not relieved by 
medications or rest.  They would last many hours and then 
spontaneously resolve.  She described the symptoms as bad 
pain in the back of her head constantly, and as exacerbated 
by bending over for prolonged periods of time on a twice 
weekly basis.  She stated that the headaches were so 
debilitating that she was forced to rest all day to obtain 
relief.  She stated that each occurrence of headaches could 
last the whole day.  The occurrences took place once or twice 
per week.  She self-rated her functional level of ability 
during the flare-ups as completely debilitating.  

Clinically, she was in no apparent acute distress.  On 
neurological examination, cranial nerves II-XII were normal, 
as was coordination and sensory and motor function.  Deep 
tendon reflexes were 2+ bilaterally and equal in the upper 
and lower extremities.  There was no generalized muscle 
weakness or wasting present.  There were no tics or 
paramyoclonus complexes.  The diagnosis was chronic tension-
type headaches.  

The physician summarized that the veteran suffered from acute 
exacerbations of these headaches which occurred twice weekly.  
He noted, however, that she had not lost any time from work, 
and that she had endured the headaches as she carried on with 
her chores as a daycare provider for infants, because she was 
not allowed to take any time off.

Pertinent law and regulations

Under the VA Schedule for rating Disabilities, headaches are 
rated by analogy to migraine, 38 C.F.R. § 4.12a, Diagnostic 
Code 8100.  See 38 C.F.R. § 4.20 (1999).  The schedular 
rating criteria are as follows:

Migraine:

     With very frequent completely prostrating and prolonged 
attacks
       productive of severe economic 
inadaptability.................................    50 
percent.

      With characteristic prostrating attacks occurring on an 
average 
        once a month over the last several 
months......................................   30 percent.

       With characteristic prostrating attacks averaging one 
in 2 months
          over the last several 
months.......................................................
.....  10 percent.

        With less frequent 
attacks......................................................
.............  0 percent.


Analysis

A 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 requires characteristic prostrating attacks occurring on 
average once a month over the last several months.  Higher 
ratings require more frequent prostrating attacks.

According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."   

The veteran has in essence contended that attacks of 
migraine, which according to her occur approximately once or 
twice weekly, are debilitating.  The most recent neurological 
examination report, in September 1998, indicated that the 
veteran suffered from "acute exacerbations" of headaches 
which occurred twice weekly; the examiner went on to note, 
however, that the veteran had not lost any time from work and 
carried on with her duties "because she is not allowed to 
take any time off."

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  In this case, 
the Board places greater weight on the recent examination 
report, which does not indicate that the veteran's headaches 
cause utter exhaustion or helplessness.  On the contrary, the 
medical evidence indicates that the veteran can carry on with 
her work, albeit with some discomfort.  Thus, the criteria 
for a compensable disability rating for service-connected 
headaches have not been met. 

In a January 2000 informal presentation, the veteran 
representative takes exception with the RO's (and presumably 
now the Board's) reliance on the fact that the veteran lost 
no time from work due to her headaches.  The representative 
was evidently alluding to Massey v. Brown, 7 Vet. App. 204, 
208 (1994) [in its review of claims for increased schedular 
ratings, the Board is bound to apply the applicable rating 
criteria, and only the applicable rating criteria], although 
Massey was not specifically cited.

Setting aside the fact that the rating criteria in Diagnostic 
Code 8100 specifically refer to "attacks productive of 
severe economic inadaptability", the Board wishes to make it 
clear that reliance on certain evidence is hardly the same as 
illegally expanding or changing the rating criteria.  The 
Board is obligated to consider all the evidence of record.  
See 38 U.S.C.A. § 7104(a).  In this case, the fact that the 
veteran could continue working is evidence that her attacks 
were not prostrating, and the Board can and does consider 
that evidence.  Moreover, the medical evidence of record does 
not otherwise show evidence of prostrating headaches or 
extreme exhaustion or powerlessness.  

The veteran's representative further argues that the veteran 
had to continue working because it was not economically 
feasible for her to stop.  However, this fact cannot serve to 
make attacks which are not prostrating into attacks which are 
prostrating.  The facts of this case speak for themselves.

The veteran's representative further urges the Board to 
consider the application of 38 C.F.R. §§ 4.40, 4.49 and 4.59, 
citing DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
those provisions refer to functional loss of muscles and 
joints and are inapplicable to this headache claim.  The 
Board notes that despite extensive testing, no physical 
pathology has ever been identified.

In short, for the reasons and bases stated above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  A compensable disability rating is not 
warranted.  


2.  Entitlement to an increased (compensable) schedular 
rating for a left breast fibroadenoma.

Factual background

A February 1993 service inpatient treatment cover sheet 
indicates that the veteran underwent left breast biopsy at 
that time and that the diagnosis was left breast 
fibroadenoma.

On VA fee-basis examination in September 1998, the veteran 
reported that she underwent a left breast lumpectomy from the 
upper outer quadrant of her left breast in service in 
February 1993.  She denied having any residual symptoms since 
February 1993 and stated that she was not receiving any 
current treatment or follow-up for this condition.  

Clinically, there was a linear scar on the veteran's upper 
outer quadrant of her left breast.  The scar measured five 
centimeters in length horizontally and one millimeter 
vertically.  It was linear and without any tenderness or 
adherence to underlying tissue.  Its texture was soft, and 
there was no depression; instead, there was a slight 
elevation of less than half a millimeter.  The scar was pale 
in color and slightly pinkish, and there was no underlying 
tissue loss, disfigurement, limitation of function, 
ulceration, breakdown, inflammation, edema, or keloid 
formation.  

The diagnosis was that the veteran was completely 
asymptomatic as a result of the removal of tissue from the 
upper outer quadrant of her left breast.  

Pertinent law and regulations

Benign neoplasms of the breasts are rated according to 
impairment of function of the gynecological system or the 
skin. Se 38 C.F.R. § 4.116, Diagnostic Code 7628 (1999).

Scars which are superficial and poorly nourished, which 
repeatedly ulcerate, warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Analysis

In this case, the medical evidence indicates that the only 
residual of the fibroadenoma excision during service is a 5 
cm by 1 mm scar, with no underlying tissue loss or other 
pathology.  These is no medical evidence that the veteran's 
breast or gynecological system is otherwise effected by 
fibroadenoma residuals.

According to the medical evidence from the September 1998 VA 
fee-basis examination report, the veteran's left breast scar 
from her fibroadenomectomy is not poorly nourished, does not 
repeatedly ulcerate, is not tender and painful on objective 
demonstration, and does not limit any function.  Therefore, 
under Diagnostic Codes 7803, 7804, and 7805, respectively, 
and pursuant to 38 C.F.R. § 4.31, a noncompensable rating is 
warranted.  

Additional matters

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96 (finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issues and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1999).  In this 
case, while the RO issued the veteran a statement of the case 
in November 1998 containing the provisions of 
38 C.F.R. § 3.321(b)(1), it has not specifically considered 
whether referral for an extraschedular evaluation may be in 
order.  Consequently, the Board refers this matter to the RO 
for initial consideration.   

The Board notes that claims placed in appellate status by 
disagreement with the original or initial rating awards, as 
is the case here with respect to the headache and left breast 
fibroadenoma disability claims at issue, remain "original 
claims" and are not new claims for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
evaluations must be assigned for separate periods of time if 
distinct levels of impairment are shown for distinct time 
periods by the competent evidence of record during the 
pendency of the appeal, a practice known as "staged" ratings.  
Id. at 126.  In this case, the Board is unable to identify 
any distinct period since August 1994 when more than a 
noncompensable level of impairment is shown for either 
disability.  Accordingly, the noncompensable ratings are for 
application for the entirety of the rating period considered.


ORDER

Entitlement to an increased disability rating for chronic 
tension type headaches is denied.  

Entitlement to an increased disability rating for left breast 
fibroadenoma is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  A very similar definition is found in Dorland's Illustrated Medical Dictionary (26th ed., 1985), p. 1079, in 
which "prostration" is defined as "means extreme exhaustion or powerlessness". 

